Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol E. Thorstad-Forsyth on 07/08/22.
The application has been amended as follows: 
1. (Currently Amended) A method for object detection, comprising:
obtaining, by a computing device, an image comprising a plurality of color layers superimposed on each other;
identifying a portion of a road map that is to be projected into the image, based on pose information of a vehicle and a pre-defined map grid portion size, wherein the pose information comprises at least an angle and a pointing direction of the vehicle, and the portion of the road map has a center point aligned with a center point of the vehicle along at least two axis of a coordinate system:
generating at least one first additional layer using information contained in the portion of the road map that was identified, the at least one first additional layer including one of the following types of information: ground height information, ground depth information, drivable geographical area information, map point distance-to-lane center information, lane direction information, and intersection information;
generating a modified image by superimposing the at least one first additional layer on
the color layers; and
causing, by the computing device, control of a vehicle’s operation based on the object detection made by an object detection algorithm using the modified image as an input.
2. (Currently Amended) The method according to claim 1, further comprising obtaining the
pose information for the vehicle and the pre-defined map grid portion size.
3. (Canceled)
4. (Currently Amended) The method according to claim 1, wherein the portion of the
road map comprises a segment of the road map that has dimensions equal to dimensions defined by the pre-defined map grid portion size.
5. (Currently Amended) The method according to claim 1, further comprising:
obtaining road map based values for a plurality of geometric point locations in the portion of the road map; and
using the road map based values to generate the at least one first additional layer.
6. (Currently Amended) The method according to claim 5, wherein the at least one first additional layer is generated by:
defining a plurality of tiles in a first coordinate system based on the road map based values;
defining a polygon for each said tile using ground height values of the road map that are associated with respective ones of the road map based values; and 
converting coordinates of the polygons from the first coordinate system to a second coordinate system.
7. (Original) The method according to claim 5, wherein the road map based values comprise: values defining a ground surface specified in the road map; values defining a drivable geographical area contained in the road map; ground depth values computed based on a known camera location and ground height information contained in the road map; map point distance-to-lane center values; lane direction values; or intersection values.
8. (Original) The method according to claim 1, further comprising:
generating at least one second additional layer using information contained in the road map, the at least one second additional layer including different information than the at least one first additional layer;
wherein the at least one second additional layer is superimposed on the color layers in addition to the at least one first additional layer to generate the modified image.
9. (Original) The method according to claim 1, wherein the modified image comprises a combination of at least two of the following layers in addition to the plurality of color layers: a ground height layer, a ground depth layer, a drivable geographical area layer, a map point distance-to-lane center layer, a lane direction layer, and an intersection layer.
10. (Original) The method according to claim 1, further comprising estimating at least one of a position, an orientation, a spatial extent and a classification for at least one object detected in the modified image.
11. (Currently Amended) A system, comprising:
a processor;
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for object detection, wherein the programming instructions comprise instructions to:
obtain an image comprising a plurality of color layers superimposed on each other;
identify a portion of a road map that is to be projected into the image, based on pose information of a vehicle and a pre-defined map grid portion size, wherein the pose information comprises at least an angle and a pointing direction of the vehicle, and the portion of the road map has a center point aligned with a center point of the vehicle along at least two axis of a coordinate system:
generate at least one first additional layer using information contained in the portion of the a road map that was identified, the additional layer including one of the following types of information: ground height information, ground depth information, drivable geographical area information, map point distance-to-lane center information, lane direction information, and intersection information;
generate a modified image by superimposing the at least one first additional layer on the color layers; and
cause control of a vehicle’s operation based on the object detection made by an object detection algorithm using the modified image as an input.
12. (Currently Amended) The system according to claim 11, wherein the programming instructions further comprise instructions to obtain the pose information for the vehicle and the pre-defined map grid portion size.
13. (Canceled)
14. (Currently Amended) The system according to claim 11, wherein the portion of the road map comprises a segment of the road map that has dimensions equal to dimensions defined by the pre-defined map grid portion size.
15. (Currently Amended) The system according to claim 11, wherein the programming instructions further comprise instructions to:
obtain road map based values for a plurality of geometric point locations in the portion of the road map; and
use the road map based values to generate the at least one first additional layer.
16. The system according to claim 15, wherein the at least one first additional layer is generated by:
defining a plurality of tiles in a first coordinate system based on the road map based values;
defining a polygon for each said tile using ground height values of the road map that are associated with respective ones of the road map based values; and
converting coordinates of the polygons from the first coordinate system to a second coordinate system.
17. (Original) The system according to claim 15, wherein the road map based values comprise: values defining a ground surface specified in the road map; values defining a drivable geographical area contained in the road map; ground depth values computed based on a known camera location and ground height information contained in the road map; map point distance- to-lane center values; lane direction values; or intersection values.
18. (Original) The system according to claim 11, wherein the programming instructions further comprise instructions to:
generate at least one second additional layer using information contained in the road map, the at least one second additional layer including different information than the at least one first additional layer;
wherein the at least one second additional layer is superimposed on the color layers in addition to the at least one first additional layer to generate the modified image.
19. (Original) The system according to claim 11, wherein the modified image comprises a combination of at least two of the following layers in addition to the plurality of color layers: a ground height layer, a ground depth layer, a drivable geographical area layer, a map point distance-to-lane center layer, a lane direction layer, and an intersection layer.
20. (Original) The system according to claim 11, wherein the programming instructions further comprise instructions to estimate at least one of position, an orientation, a spatial extent and a classification for at least one object detected in the modified image.
21. (New) A non-transitory computer-readable medium that stores instructions that are configured to, when executed by at least one computing device, cause the at least one computing
device to perform operations comprising:
obtaining an image comprising a plurality of color layers superimposed on each other;
identifying a portion of a road map that is to be projected into the image based on pose information of a vehicle and a pre-defined map grid portion size, wherein the pose information comprises at least an angle and a pointing direction of the vehicle, and the portion of the road map has a center point aligned with a center point of the vehicle along at least two axis of a coordinate system;
generating at least one first additional layer using information contained in the portion of the road map, the at least one first additional layer including one of the following types of information: ground height information, ground depth information, drivable geographical area information, map point distance-to-lane center information, lane direction information, and intersection information;
generating a modified image by superimposing the at least one first additional layer on the color layers; and
causing control of a vehicle’s operation based on the object detection made by an object detection algorithm using the modified image as an input.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“the portion of the road map has a center point aligned with a center point of the vehicle along at least two axis of a coordinate system; control of a vehicle’s operation based on the object detection made by an object detection algorithm using the modified image as an input”
The closest piece of prior art Vu et al. (US 2010/0217512) describes an area of the map data is divided into map meshes so that the navigation system is able to process the map data as a unit of map mesh; however, Vu et al. fails to teach “the portion of the road map has a center point aligned with a center point of the vehicle along at least two axis of a coordinate system; control of a vehicle’s operation based on the object detection made by an object detection algorithm using the modified image as an input”.
Another piece of prior art Peranadam et al. (US 2021/0256849) describes a vehicle safety system may include autonomous braking, autonomous steering, an autonomous lane change, or other similar operation; however, Peranadam et al. fails to teach “the portion of the road map has a center point aligned with a center point of the vehicle along at least two axis of a coordinate system; control of a vehicle’s operation based on the object detection made by an object detection algorithm using the modified image as an input”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612